In an action by the purchaser of real property to recover damages because of the sellers’ alleged false representations to the effect that the real property in question was not involved in, or the subject of, any pending assessment, and that no taxes or assessments other than the regular annual city real estate tax were then pending or being considered or contemplated for confirmation or levy by the city or any other taxing authority, order denying appellants’ motion to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action, etc., affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.